700 S.W.2d 63 (1985)
In re MEMORANDUM OPINIONS.
Court of Appeals of Arkansas, En Banc.
November 27, 1985.
PER CURIAM.
In a per curiam opinion dated May 2, 1984, see 11 Ark.App. 308, we stated that it had become necessary, in attempting to keep our docket current, to increase the number of cases submitted each week and to employ, under the authority of Supreme Court and Court of Appeals Rule 21, the use of brief memorandum opinions not designated for publication. We are today modifying the per curiam opinion of May 2, 1984, to give notice that hereafter memorandum opinions may be issued in any or all of the following cases:
(a) Where the only substantial question involved is the sufficiency of the evidence;
(b) Where the opinion, or findings of fact and conclusions of law, of the trial court or agency adequately explain the decision and we affirm;
(c) Where the trial court or agency does not abuse its discretion and that is the only substantial issue involved; and
(d) Where the disposition of the appeal is clearly controlled by a prior holding of this court or the Arkansas Supreme Court and we do not find that our holding should be changed or that the case should be certified to the supreme court.
These cases will be submitted as "extra" cases and will not affect the disposition of cases entitled by law to preferential submission. Memorandum opinions may also be used in other cases from time to time, but an opinion in conventional form will be issued in any case where the court deems it necessary or desirable.